Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  Regarding claim 21, in line 7, "freqeuency" should be --frequency--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,644,374. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26, 29, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darwish (US 2017/0171012) in view of Mano (US 2002/0175722) in view of Chakraborty (US 9,960,883).
	Regarding claims 21 and 29, fig. 1 of Darwish teaches a system, comprising: a semiconductor device processing system to manufacture a semiconductor device; and a processing controller operatively coupled to said semiconductor device processing system, said processing controller configured to control an operation of the semiconductor device processing system; wherein the semiconductor device processing system is adapted to:  Preliminary Amendment for Continuation Applicationform a multi-channel power combiner, comprising: at least two channels [top and bottom channels of fig. 1], wherein each channel comprises: a phase alignment circuit [24,26]; at least one frequency multiplier [36,38] after the phase alignment circuit; and at least one power amplifier [54,56] after the at least one frequency multiplier and configured to amplify the power of an output of the phase alignment circuit; and form a power combiner circuit [62] configured to combine the power of the outputs of each channel, to yield a combined output having a power. Darwish does not teach where the phase alignment circuit comprises a plurality of PMOS 
	Regarding claims 26 and 34, the combination teaches wherein the at least one frequency multiplier of each channel comprises two push-pull frequency doublers (PPFDs) in series configured to receive output from the phase alignment circuit (par. 64).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darwish in view of Mano in view of Chakraborty in view of McKay (US 2017/0324385).
Regarding claim 28, the combination as indicated above teaches the device except where the transistors are formed using FDSOI. However, McKay describes implementing NMOS and PMOS with FDSOI (par. 35). In view of such teaching, it would have been obvious to .

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolkstein (US 5,884,143) in view of Mano in view of Chakraborty.
Regarding claim 36, fig. 2a of Wolkstein teaches a semiconductor device, comprising: a multi-channel power combiner, comprising: at least two channels [271,272], wherein each channel comprises: a phase alignment circuit [258,259]; at least one voltage generator [264] configured to provide the adjustable bias voltage to the phase alignment circuit; a power combiner circuit [240] configured to combine the power of the outputs of each channel, to yield a combined output having a power; and a sensor [214] configured to sense the power of the combined output. Wolkstein does not teach where the phase alignment circuit comprises a plurality of PMOS transistors and NMOS transistors each having an adjustable back gate bias voltage. However, fig. 8 of Mano teaches a phase adjusting circuit [041] with PMOS and NMOS transistors with adjustable back gate bias from a bias control circuit. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the phase adjusting circuit as taught in Mano for the purpose of utilizing a suitable and well-known type of phase adjusting via back gate bias. After the combination described above, the resulting combination teaches a control circuit [262] configured to adjust the back gate bias voltage provided by the at least one back gate voltage generator, based at least in part on the power of the combined .

Allowable Subject Matter
Claims 22-25, 27, 30-33, 35, and 37, 38, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SIBIN CHEN/Primary Examiner, Art Unit 2896